Citation Nr: 1003001	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from September 1947 to 
August 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO in Portland, Oregon currently 
holds jurisdiction over the claim.  In July 2009, the Board 
remanded the claim to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not manifest any residual disability related 
to Hepatitis A infection treated in service.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires 
competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The facts of this case may be briefly summarized.  The 
Veteran's service treatment records (STRs) document his 
treatment for acute infectious jaundice from July 29, 1948 to 
August 5, 1948.  Symptoms included fatigue, no appetite, 
occasional nausea, vomiting and yellow sclerae.  After August 
5, 1948, the remainder of STRs reflect no indication of 
resultant residual disability.  The Veteran's separation 
examination, dated August 1951, also did not identify any 
residual disability related to the episode of infectious 
jaundice in 1948.

The Veteran currently claims residual disability related to 
his treatment for hepatitis in service.  He alleges that his 
liver has been compromised, being less able to function 
normally.  He also recalls being told that he is ineligible 
to donate blood due to hepatitis. 

The Veteran's post-service medical records, however, do not 
identify resultant residual disability related to the episode 
of infectious jaundice treated in 1948, to include 
compromised liver functioning.

In August 2009, the Veteran was afforded VA Compensation and 
Pension (C&P) examination, based upon review of the claims 
folder, to determine whether he manifests any current 
disability related to his treatment for acute infectious 
jaundice during service.  Following interview and examination 
of the Veteran, as well as review of the claims folder, the 
examiner, in September 2009, provided the following opinion:

STRs include a diagnosis of "acute infectious 
hepatitis" on 7/29/1948.  On 8/5/1948, STR notes 
that only a faint tinge of yellow remains in the 
sclerae, which would be consistent with 
resolution of acute jaundice and resolution of 
acute infectious hepatitis.

The separation physical exam done on 8/28/1951 
notes a normal abdominal exam, nl skin exam (no 
jaundice), and does not mention hepatitis.

During my C & P Examination of this veteran on 
8/24/2009, the veteran stated that in 1948, on a 
ship in the Mediterranean, 8 or 9 serviceman, 
including this veteran, all became ill with [sic] 
at the same time with similar symptoms, were 
quarantined together, and were hospitalized for a 
few weeks.  He also stated that his jaundice 
resolved in ~ 2 weeks time.

Several servicemen becoming ill at the same time 
is most consistent with a diagnosis of Hepatitis 
A, known at the time as 'infectious hepatitis' 
(rather than Hepatitis B, known at the time as 
'serum hepatitis').  Hepatitis A is usually an 
acute self-limited illness that does not cause 
chronic sequelae.

Hepatitis or liver abnormalities are not 
mentioned anywhere else in this veteran's 
available medical records, and his liver function 
tests on 8/24/2009 were within normal limits, and 
did not show any evidence of acute or chronic 
hepatitis.  Laboratory evaluations on 8/24/2009 
also show no evidence of current or past 
infection with Hepatitis B or Hepatitis C.

The veteran did receive a blood transfusion in 
1994, but there is no available evidence that he 
acquired hepatitis at that time.

Assessment:  This veteran experienced an acute 
infection of the liver in July 1948.  The 
clinical characteristics and circumstances are 
most consistent with infection with Hepatitis A 
virus.  There is no evidence in the available 
medical records, or on history and exam on 
8/24/2009, that this veteran has chronic 
hepatitis, or that he has any sequelae from the 
acute hepatitis he experienced in 1948 while in 
military service.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a claimant have a current 
disability before being granted service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.

Unlike McClain, the overwhelming medical evidence in this 
case demonstrates that the Veteran suffered a Hepatitis A 
infection during service which fully resolved many decades 
prior to the Veteran's filing of this claim.  The most 
probative evidence in this case consists of the findings and 
opinion from the VA examiner in August-September 2009.  This 
examiner indicated that physical and laboratory examination 
of the Veteran did not demonstrate any sequelae related to 
hepatitis and that, based upon laboratory testing, the 
Veteran did not show any evidence of acute or chronic 
hepatitis.  There is also no evidence of past infection with 
Hepatitis B or C.

In addition to the STRs and postservice medical evidence, the 
examiner also fully considered the Veteran's report of 
medical history and current complaints.  The examiner found 
that the Veteran's own reports were consistent with a history 
of Hepatitis A infection during service which resolved 
without residual disability.  This examiner supported this 
opinion based upon all of the above evidence, to include 
accepted medical principles that the Veteran experienced a 
Hepatitis A infection during service, which is a self-limited 
illness that does not cause chronic sequela.

The Board has considered the Veteran's statements that he 
currently manifests residual disability related to his 
hepatitis infection during service.  Notably, there is no 
factual dispute that the Veteran incurred an hepatitis 
infection during service.  The only dispute concerns whether 
he manifests residual disability.  The Veteran's allegations 
and recollection of statements regarding his eligibility to 
donate blood hold some probative value, but there is no 
medical evidence of record supporting his assertions of 
current disability.  

In any event, the probative value of the Veteran's statements 
are greatly overweighed by the findings of the August 2009 VA 
examiner who has greater clinical expertise in identifying 
the disease process suffered by the Veteran during service 
and the resultant residual disability.  See generally 
Espiritu, 2 Vet. App. at 494 (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

In conclusion, the Board finds by a preponderance of the 
evidence that the Veteran does not manifest any residual 
disability related to Hepatitis A infection treated in 
service.  In so holding, the Board finds that the Veteran's 
allegations in this case are greatly outweighed by the 
overall medical evidence of record, to include the opinion 
from the VA C&P examiner in August-September 2009.  There is 
no doubt of material fact to be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Pre-adjudicatory RO letters dated November 2004 and January 
2005 advised the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Of importance, the 
Veteran was advised of his need to establish that he had a 
"current physical" disability shown by medical evidence."  
The Veteran was further advised of his need to show that 
"[t]here is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship."  

The Board finds that the November 2004 and January 2005 
notices provided to the Veteran substantially comply with the 
VCAA notice requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran did not receive pre-adjudicatory notice regarding 
the criteria for establishing a disability rating and 
effective date of award should service connection be 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the claim is denied, these issues are not 
implicated and no prejudice accrues to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and all VA and private clinical records identified by the 
Veteran as relevant to his claim.

The Veteran was afforded a VA C&P examination in August 2009 
to determine whether he manifests any current residual 
disability related to his treatment for acute infectious 
jaundice in July 1948.  The Board finds that the examination 
report with its addendum accurately reviews the factual 
evidence of record, and provides a fully explained rationale 
which addresses the Veteran's complaints and supports the 
conclusion by citing to accepted medical principles.  On 
review of the record, the Board finds sufficient evidence to 
decide this claim.

Significantly, the Veteran and his representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.


ORDER

Service connection for hepatitis is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


